DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I, corresponding to claims 1-2, 4-6, 8-11, 16-17, 19-23 and 31-32 in the reply filed on 10/20/21 is acknowledged. The traversal is on the ground(s) that there is no serious burden on the Examiner to perform a search for all of the species. This is not found persuasive because even if a search of all species is coextensive, each species requires its own field of search to target the distinguishing claim limitations. Each species also typically requires additional references and discussion. Concurrent examination of all of the species would thus involve a significant burden. 
The requirement is still deemed proper and is therefore made FINAL. Claims 3, 7, 12-15, 18 and 33-37 are withdrawn from consideration. 
Claim Objections
Claims 1, 8 and 31 are objected to because of the following informalities:
In claim 1, line 2, “defined by annular ridge” should read “defined by an annular ridge”.
In claim 8, lines 1-2, “the outer sleeve having an outer surface” should read “the outer sleeve has an outer surface”.
In claim 31, lines 1-2, “the outer sleeve having an outer surface” should read “the outer sleeve has an outer surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-9, 16, 19-20 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US3664764).
Regarding claim 1, Davies teaches (Fig. 1) a blade retention assembly for a blade (11) having a root area (13) at one end of the blade, the root area having an inner cavity (36) with a root opening (Fig. 1) at the one end defined by an annular ridge (generally 13) extending radially inward, the blade retention assembly comprising: an outer sleeve (20) disposed circumferentially around an outer surface of the root area of the blade, the outer sleeve including a support (21) extending radially inward configured to engage an outer portion (generally 29) of the annular ridge of the root portion of the blade, the support defining a through-bore (Fig. 1) therein; an inner sleeve (14) including an upper portion (generally 14) disposed circumferentially around an inner surface of the root area of the blade within the inner cavity and a lower portion (below flange 18) disposed circumferentially around an inner portion of the annular ridge of the root area of the blade; and a fastener (22) configured to attach and draw the inner sleeve and outer sleeve together to clamp the annular ridge of the root area of the blade therebetween.
Regarding claim 4, Davies teaches (Fig. 1) the fastener is a threaded fastener.
Regarding claim 5, Davies teaches (Fig. 1) the inner sleeve is bonded to the inner surface of the root area by a resin transfer process (see Col. 4 lines 32-67).
Regarding claim 8, Davies teaches (Fig. 1) the outer sleeve has an outer surface with a first annular groove (the race of the bearing 26 sits in the groove of outer sleeve 20); and the blade retention assembly further comprises a first bearing (26) disposed within the first annular groove.
Regarding claim 9, Davies teaches (Fig. 1) the outer sleeve has an inner surface (the side opposite the bearing groove) having a uniform, cylindrical surface complementary to the outer surface of the root area of the blade.
Regarding claims 16, 19-20 and 31-32, Davies teaches the identical elements from claims 1, 4-5 and 8-9 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Sebald (US2008/0279689).
Regarding claim 2, Davies teaches the retention assembly of claim 1, and further teaches (Fig. 1) the lower portion of the inner sleeve is configured to extend through the root opening and the through-bore of the outer sleeve.
Davies teaches the fastener is a bolt, and thus fails to teach the fastener includes a nut configured to thread onto the lower portion of the inner sleeve extending through the root opening and the through-bore of the outer sleeve.
In an analogous art, Sebald teaches a blade mounting assembly. Sebald teaches (Fig. 1) a threaded nut (18) used to provide force to various sleeves (8, 16) to secure the blade.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retention assembly of Davies and change the fastener to include a nut configured to thread onto the lower portion of the inner sleeve extending through the root opening and the through-bore of the outer sleeve as taught by Sebald as an alternative fastening structure for a blade mounting assembly. 
Regarding claim 17, the claim is identical to claim 2, and Davies is modified by Sebald in an identical manner. 
Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Udall et al. (US2014/0314577).
Regarding claim 6, Davies teaches the retention assembly of Claim 5, but fails to explicitly teach the outer sleeve is bonded by an adhesive to the outer surface of the root area of the blade.
In an analogous art, Udall teaches a blade retention assembly. Udall teaches (Fig. 6) mounting sleeves (56, 64) are bonded to each other with adhesive (Paragraph [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retention assembly of Davies and change so that the outer sleeve is bonded by an adhesive to the outer surface of the root area of the blade as taught by Udall to bond the elements together. 
Regarding claim 21, the claim is identical to claim 6, and Davies is modified by Udall in an identical manner. 
Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Violette (US6676080).
Regarding claims 10-11, Davies teaches the retention assembly of Claim 1, but fails to teach the annular ridge of the root area of the blade forms a toroidal loop extending inwards from the outer surface of the root area, and fails to teach a ring disposed within an opening of the toroidal loop.
In an analogous art, Violette teaches a composite blade assembly. Violette teaches (Fig. 3) the root of the blade forms a toroidal loop (24), wherein a ring (26) formed from high strength steel (Col. 4 lines 53-65) is disposed within an opening of the loop.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the retention assembly of Davies and change the annular ridge of the root area of the blade to form a toroidal loop extending inwards from the outer surface of the root area, and add a ring disposed within an opening of the toroidal loop as taught by Violette to strengthen the root of the blade with a high strength material. 
Regarding claims 22-23, the claims are identical to claims 10-11, and Davies is modified by Violette in an identical manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745